OMB APPROVAL OMB Number: 3235-0058 Expires:August 31, 2015 Estimated average burden hours per response2.50 SEC FILE NUMBER 333-47622-01 CUSIP NUMBER UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 (Check one): Form10-K Form20-F Form11-KxForm10-Q Form10-D FormN-SAR  FormN-CSR NOTIFICATION OF LATE FILING For Period Ended: September 30, 2013  Transition Report on Form10-K  Transition Report on Form20-F  Transition Report on Form11-K  Transition Report on Form10-Q  Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Colorado 2002A Limited Partnership Full Name of Registrant Former Name if Applicable 1775 Sherman Street, Suite 3000 Address of Principal Executive Office (Street and Number) Denver, CO80203 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense x (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, Form N-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or subject distribution report on Form 10-D, orportion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Partnership has determined that it is unable to file its Form 10-Q for the quarter ended September 30, 2013 by the November 14, 2013 due date or by the November 19, 2013 extension date. The Partnership is not able to file a timely Form 10-Q for the quarter ended September 30, 2013, because it has not completed required financial statements for previous reporting periods.In November 2005, the Partnership determined that its previously issued financial statements for the year ended December 31, 2004, and for the quarters ended March 31, 2005 and June 30, 2005, should no longer be relied upon.More information regarding the 2004 restatement and the Partnership’s initial efforts to file its comprehensive 2005 10-K including quarterly financial information can be found in its Current Report on Form 8-K filed with the SEC on November 15, 2005 and its Form 12b-25’s filed with the SEC on April 3, 2006 and August 15, 2006. As disclosed and discussed further in the current report on Form 8-K filed October 26, 2006, in an effort to complete the 2005 annual financial statements on a timely basis, including the restatement of prior years financial statements, the managing general partner engaged new auditors for the partnership and for 14 of the 25 other sponsored partnerships then subject to SEC reporting requirements. As previously reported, on September 16, 2013, the Partnership filed a petition under Chapter 11 of the Bankruptcy Code (the “Chapter 11 Proceeding”) with the United States Bankruptcy Court for the Northern District of Texas, Dallas Division (the “Bankruptcy Court”) and, on September 27, 2013, the Partnership filed a Motion to Sell Substantially All of Its Assets (the “Sale Motion”) with the Bankruptcy Court. The managing general partner appointed Karen Nicolaou to act as the Responsible Party for the Partnership and to oversee all actions for the Partnership in connection with the Chapter 11 Proceeding, including actions relating to the Sale Motion. The Sale Motion provides for, among other things, a marketing and auction process for the sale of substantially all of the Partnership’s assets through The Oil & Gas Asset Clearinghouse. The Partnership remains in possession of its assets and continues to operate its business as a debtor-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and the orders of the Bankruptcy Court. At this time the managing general partner is not able to estimate when it will file all delinquent reports described in Part IV (2) below. Because of the matters discussed above, management expects to have material weaknesses in its internal controls over financial reporting. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification R. Scott Meyers Chief Accounting Officer Petroleum Development Corporation, Managing General Partner 842-3597 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s).YesNo x Form 10-K for the period from April 30, 2002 (date of inception) to December 31, 2002 (filing subsequently withdrawn) Form 10-Q for the quarter ended March 31, 2003 (filing subsequently withdrawn) Form 10-Q for the quarter ended June 30, 2003 (filing subsequently withdrawn) Form 10-Q for the quarter ended September 30, 2003 (filing subsequently withdrawn) Form 10-K for the year ended December 31, 2003 (filing subsequently withdrawn) Form 10-Q for the quarter ended March 31, 2004 (filing subsequently withdrawn) Form 10-Q for the quarter ended June 30, 2004 (filing subsequently withdrawn) Form 10-Q for the quarter ended September 30, 2004 (filing subsequently withdrawn) Form 10-K for the year ended December 31, 2004 (filing subsequently withdrawn) Form 10-Q for the quarter ended March 31, 2005 (filing subsequently withdrawn) Form 10-Q for the quarter ended June 30, 2005 (filing subsequently withdrawn) Form 10-Q for the quarter ended September 30, 2005 Form 10-K for the year ended December 31, 2005 Form 10-Q for the quarter ended March 31, 2006 Form 10-Q for the quarter ended June 30, 2006 Form 10-Q for the quarter ended September 30, 2006 Form 10-K for the year ended December 31, 2006 Form 10-Q for the quarter ended March 31, 2007 Form 10-Q for the quarter ended June 30, 2007 Form 10-Q for the quarter ended September 30, 2007 Form 10-K for the year ended December 31, 2007 Form 10-Q for the quarter ended March 31, 2008 Form 10-Q for the quarter ended June 30, 2008 Form 10-Q for the quarter ended September 30, 2008 Form 10-K for the year ended December 31, 2008 Form 10-Q for the quarter ended March 31, 2009 Form 10-Q for the quarter ended June 30, 2009 Form 10-Q for the quarter ended September 30, 2009 Form 10-K for the year ended December 31, 2009 Form 10-Q for the quarter ended March 31, 2010 Form 10-Q for the quarter ended June 30, 2010 Form 10-Q for the quarter ended September 30, 2010 Form 10-K for the year ended December 31, 2010 Form 10-Q for the quarter ended March 31, 2011 Form 10-Q for the quarter ended June 30, 2011 Form 10-Q for the quarter ended September 30, 2011 Form 10-K for the year ended December 31, 2011 Form 10-Q for the quarter ended March 31, 2012 Form 10-Q for the quarter ended June 30, 2012 Form 10-Q for the quarter ended September 30, 2012 Form 10-K for the year ended December 31, 2012 Form 10-Q for the quarter ended March 31, 2013 Form 10-Q for the quarter ended June 30, 2013 Form 10-Q for the quarter ended September 30, 2013 Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesxNo  If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. In June 2013, the Partnership completed the divestiture of all of its Piceance Basin assets for cash consideration of approximately $174,300.The net proceeds from the assets divestiture were distributed pro rata to the Partnership’s partners in July 2013. We cannot comment on the results of our operations for the quarters ended September 30, 2013 and 2012 until the ultimate resolution of the matters discussed above. Colorado 2002A Limited Partnership (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:November 15, 2013 By /s/ Karen Nicolaou Karen Nicolaou, Responsible Party
